DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 recite the term “reward” throughout, as a main feature of the invention, yet neither the Claims nor the Specification recite any definition for the “reward”, leaving a person having ordinary skill in the art no clarity on the meaning of this term and the claims as a whole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 16 of U.S. Patent No. 11,313,309. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 16 of patent ‘309 each disclose all limitations of each of claims 1, 8, and 15 of the instant application, with slight differences in wording and terminology for portions of the disclosed limitations. Each of the three independent claims in the reference and instant application are directed to a computer implemented method, claimed as an apparatus with a computer and as a method. 
The main difference is where the instant application’s independent claims recite “the reward calculation processing includes processing for providing a reward such that the reward provided when the selected traveling control mode is a first traveling control mode is different from the reward provided when the selected traveling control mode is a second traveling control mode even though the characteristic of the vehicle satisfies the same criterion, the first traveling control mode being different from the second traveling control mode”, and the reference’s independent claims recite “the reward calculation processing being processing of providing a different reward when the driving preference information is different even though a characteristic relating to a behavior of the vehicle satisfies the same criterion”. However, the different “traveling control modes” and different “driving preference information” may be interpreted as equivalent generic terms since the claim does not provide further definition of the terms.

Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 9 of copending Application No. 16950242 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 9 of the reference disclose all limitations of each of claims 1, 8, and 15 of the instant application. There are slight differences in the wording and terminology, but a person having ordinary skill in the art would easily compare the claims of the reference to the instant application and see the analogous terms (e.g. “standard of characteristic” in the reference vs “satisfies a criterion” in the instant application; “self-driving mode” and “manual driving mode” in the reference vs “first traveling control mode” and “second traveling control mode” in the instant application”, etc.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, and 7 of copending Application No. 17120936 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 5, 6, and 7 of the reference disclose all limitations of each of claims 1, 8, and 15 of the instant application. There are slight differences in the wording and terminology, but a person having ordinary skill in the art would easily compare the claims of the reference to the instant application and see the analogous terms (e.g. “characteristic of the vehicle meets a standard” in the reference vs “satisfies a criterion” in the instant application; “road variable has the first value” and “road variable has the second value” in the reference vs “first traveling control mode” and “second traveling control mode” in the instant application”, etc.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 9 of copending Application No. 17128822 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 9 of the reference disclose all limitations of each of claims 1, 8, and 15 of the instant application. There are slight differences in the wording and terminology, but a person having ordinary skill in the art would easily compare the claims of the reference to the instant application and see the analogous terms (e.g. “characteristic of the vehicle meets a standard” in the reference vs “satisfies a criterion” in the instant application; “preference variable is a first value” and “preference variable is a second value” in the reference vs “first traveling control mode” and “second traveling control mode” in the instant application”, etc.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17136220 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference discloses all limitations of each of claims 1, 8, and 15 of the instant application. There are slight differences in the wording and terminology, but a person having ordinary skill in the art would easily compare the claims of the reference to the instant application and see the analogous terms (e.g. “property of the vehicle meets a predetermined criterion” in the reference vs “satisfies a criterion” in the instant application; “area variable equals a first value” and “area variable equals a second value” in the reference vs “first traveling control mode” and “second traveling control mode” in the instant application”, etc.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747